To compel respondent board to re-submit the question of tbe prohibition of tbe sale of intoxicating liquors, within the County of Hillsdale, to tbe electors thereof.
Tbe circuit judge denied tbe writ. Reversed and writ granted June 30, 1896, without costs.
Tbe board declined to order an election on tbe ground that inasmuch as tbe election at which tbe question was last, submitted was held May 14, 1894, and tbe present petition was filed March 23, 1896, tbe two years required by tbe statute before re-submission bad not elapsed.
Tbe Supreme Court held, however, that tbe action by tbe voters in preparing petitions and presenting them to tbe board, or tbe order of the board calling an election need not be deferred until tbe lapse of two years.